Citation Nr: 1504781	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II, with erectile dysfunction and cataracts.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, entitlement to TDIU is listed as an issue on appeal.


REMAND

Review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an evaluation in excess of 20 percent for diabetes mellitus, Type II, with erectile dysfunction and cataracts.  He underwent VA diabetes examinations in October 2009 and January 2011.  The October 2009 VA examiner indicated that the Veteran's diabetes did not cause any restriction of activities.  Likewise, the January 2011 VA examiner found that the Veteran's diabetes mellitus, Type II, had a minimal effect on his usual occupation and daily activities.

In October 2010, the Veteran's private physician, I. M., M.D., recommended that the Veteran "get regular exercise" to help control his diabetes.  In an August 2011 private treatment report, Dr. M. opined that the Veteran's diabetes mellitus, Type II, with erectile dysfunction and cataracts, limited his daily activities.  However, Dr. M. did not offer any additional details regarding the nature or severity of these limitations.

Under these circumstances, the Veteran must be scheduled for an appropriate examination to ascertain the current severity of his service-connected diabetes mellitus, Type II, with erectile dysfunction and cataracts.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Specifically, the examiner must address whether the Veteran's diabetes mellitus, Type II, with erectile dysfunction and cataracts, requires regulation of activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  Additionally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to this disorder.

The Veteran is also seeking entitlement to TDIU.  An August 2006 psychiatric evaluation report noted that the Veteran's work history included multiple short-lived jobs and sustained employment as a maintenance worker and as a correctional officer.  A January 2010 VA examination for posttraumatic stress disorder (PTSD) revealed that the Veteran had worked at the city landfill for the past ten years, that he was currently employed, and that he had missed some work because of his PTSD symptoms.  An August 2011 VA treatment report indicated that the Veteran was employed as a city sanitation worker, and a subsequent January 2012 VA treatment report showed that he was employed at that time.  However, in June 2012, the Veteran contacted the RO and requested a status update regarding his claim for TDIU, which he alleges he filed in March 2012.  

A review of the claims file reveals that a TDIU claim is not of record.  Nevertheless, the Board finds that the issue of entitlement to TDIU has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  The Veteran's June 2012 correspondence with VA about filing a TDIU claim suggests that his employment situation may have changed and raises the possibility that he is now unemployable.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for proper development and adjudication.  Rice, 22 Vet. App. at 453.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including   all VA and non-VA medical providers who have treated him for his service-connected diabetes mellitus, type II, since his last VA examination in January 2011, and all VA and non-VA medical providers who have treated him for his service-connected disabilities giving rise to his claimed unemployability.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a request for the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II, with erectile dysfunction and cataracts.  The claims file and any electronic records must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction and cataracts, results in or requires each of the following: insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control; and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.

4.  The Veteran must also be afforded an examination to determine whether the functional effects of his service-connected disabilities of (1) PTSD, (2) diabetes mellitus, Type II, with erectile dysfunction and cataracts, (3) tinnitus, (4) bilateral hearing loss, (5) hypertension secondary to diabetes mellitus, Type II, (6) right and left upper extremity peripheral neuropathy secondary to diabetes mellitus, Type II, and (7) right and left lower extremity peripheral neuropathy secondary to diabetes mellitus, Type II, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The claims file and electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice connected disabilities, or age. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

